Citation Nr: 0202366	
Decision Date: 03/13/02    Archive Date: 03/25/02	

DOCKET NO.  97-14 718	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected herniated nucleus pulposus of the 
lumbosacral spine with chronic low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to 
September 1996.  

In an October 1996 rating action, the RO granted service 
connection and assigned a 10 percent rating for a herniated 
nucleus pulposus with chronic low back pain.  In an August 
1997 rating decision, a Hearing Officer's decision at the RO 
assigned a 20 percent rating for the service-connected low 
back disability.  

This case was remanded by the Board in May 1998 and June 1999 
for additional development of the record.  



FINDING OF FACT

The veteran's service-connected herniated nucleus pulposus of 
the lumbosacral spine with chronic low back pain is shown to 
likely produce a disability picture that more nearly 
approximates that of severe low back functional limitation 
due to pain since service; findings consistent with those of 
pronounced intervertebral disc disease are not demonstrated.  





CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
not higher for the service-connected herniated nucleus 
pulposus of the lumbosacral spine with chronic low back pain 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5292, 5293 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

In a Report of Medical Board proceedings dated in March 1996, 
it was noted that an MRI scan in 1995 had revealed a right 
L3-4 herniated nucleus pulposus, with impingement on the root 
and thecal sac.  At that time, surgery was discussed with the 
veteran, who ultimately elected to continue with conservative 
treatment.  The veteran experienced a slow resolution in his 
symptoms, stating that he no longer experienced any right 
anterior thigh pain or numbness, though he did continue to 
suffer low back pain on a daily basis, in accord with the 
level of his leisure activities or "strenuous work."  

On neurologic examination, the veteran's motor strength was 
5/5 throughout, and a sensory evaluation was within normal 
limits.  His deep tendon reflexes were 2, equal and symmetric 
throughout the lower extremities.  The tests of straight leg 
and cross straight leg raising were within normal limits, and 
the veteran showed a normal gait.  

The pertinent diagnoses were those of right L3-4 herniated 
nucleus pulposus and chronic intermittent low back pain 
secondary to herniated nucleus pulposus.  

At the time of VA outpatient treatment in early December 
1996, it was noted that the veteran had experienced pain "on 
and off," but that he was on no regular medication.  The 
examination revealed no fixed deformity or postural 
abnormality.  The tests of straight leg raising were 
negative, as was a neurological evaluation.  The range of 
motion measurements showed forward flexion to 85 degrees, 
with extension backward to 30 degrees, and lateral rotation 
to 35 degrees.  

Noted at the time of examination was that the veteran 
experienced some tenderness in the area of his lumbosacral 
spine.  The pertinent diagnosis was that of chronic 
lumbosacral pain, with degenerative disc disease.  

In early March 1997, the veteran was seen at a VA outpatient 
treatment clinic for followup care for degenerative disc 
disease of the lumbosacral spine.  At the time of evaluation, 
the veteran stated that he was doing "fairly well," though he 
was still having pain.  

On examination, the veteran's range of motion was noted to be 
essentially identical to that previously noted.  Further 
noted was that the veteran continued to experience some 
tenderness, accompanied by spasm.  The clinical assessment 
was that of degenerative disc and joint disease of the 
lumbosacral spine.  

During the course of an RO hearing in May 1997, the veteran 
testified that, in the morning, he typically experienced "a 
lot of stiffness and soreness," as well as difficulty in 
performing tasks which required bending, stooping or carrying 
weight.  See Transcript, p. 1.  

The veteran further testified that, at times, he experienced 
pain radiating "to the right and towards the buttock," though 
with no pain in his leg.  When further questioned, the 
veteran stated that he sometimes experienced muscle spasms in 
his leg.  See Transcript, p. 9.  

In July 1997, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran stated that he had 
been experiencing "increased symptoms" in his back since the 
time of his prior rating.  According to the veteran, he had 
developed more frequent pain in his back, that is, in the 
high lumbar area, extending as far down as the buttocks, and 
accompanied by stiffness and an inability to achieve a 
restful position.  

According to the veteran, he was often more comfortable when 
walking than standing.  When further questioned, the veteran 
stated that he experienced "painful sensations" with spasms 
which occurred in the muscles of his thigh, extending to the 
knee "and the outer surface."  

The veteran stated that, in his opinion, his sensation was 
intact, though occasionally he would feel "somewhat numb."  
The veteran further noted that he was currently undergoing 
physiotherapy, with increasing amounts of tension, which 
relieved part of his spasms.  

On examination, the veteran was noted to hold himself 
somewhat stiffly.  His gait was normal, though he stated that 
he was "already hurting" in his back.  The veteran preferred 
to stand for part of the interview and, on occasion, would 
sit, and then stand.  The veteran was able to lift himself 
easily onto the examination table.  On palpation, there was 
no tenderness over the lumbar paravertebral muscles, 
bilaterally; nor directly over the spinal cord, though the 
veteran was tense, even with all of his paralumbar muscles 
relaxed.  

The range of motion measurements showed preservation of 
30 degrees of extension without symptoms.  The veteran was 
able to bend laterally 40 degrees at the waist without 
symptoms, and to 20 degrees right and left.  However, on 
stretching his right (lumbar) side, he commented that his 
muscles were tight, and that such motion was "uncomfortable."  

When questioned, the veteran commented that he had retained 
symptoms in his lower extremities.  However, his strength in 
the right and left lower extremities, both subjectively and 
objectively, was noted to be equal, with no evidence of any 
sensory deficit.  At the time of examination, all reflexes, 
including ankle jerks, were intact.  The radiographic studies 
were consistent with degenerative disc disease at the level 
of the 4th and 5th lumbar vertebrae, and at the fifth lumbar 
vertebra and first sacral segment.  

In the opinion of the examiner, the veteran exhibited 
symptoms "classical" for intervertebral degenerative disc 
disease, with varying degrees of herniation of a nucleus 
pulposus, accompanied by muscle spasm.  The pertinent 
diagnosis noted was that of symptomatic degenerative 
intervertebral disc disease, with right radiculopathy and 
spasms.  Noted at the time of examination was that the 
veteran had been examined "per DeLuca," and that any 
disability beyond that described at the time of examination 
would be "speculative."  

In August 1997, there was received a June 1997 report of a 
private chiropractic examination.  That report indicated 
that, in April 1997, the veteran was seen for the purpose of 
examination and treatment of lower back pain.  On 
examination, the veteran complained of having severe lower 
back pain, accompanied by spasms of up to two hours in 
length.  The veteran additionally stated that sitting for 
more than 20 minutes at a time was painful for him.  

The private examination showed a limited range of motion of 
the lumbar spine in all directions.  Digital palpation 
indicated muscle spasm in the area of the fourth lumbar 
vertebra and first sacral segment, and the Lasegue's, 
Braggards, and leg lowering tests were positive.  

The veteran's radiographic studies were consistent with 
pelvic unleveling, low on the right, with a list of the 
lumbar spine to the left above disc wedging, open on the 
right at L3.  There was a deficiency in the height of the 
femoral head on the right, and the L5 segment was 
transitional in nature, with a rudimentary disc, and a large, 
spatulated, transverse process on the left which articulated 
with the subjacent sacrum.  The remaining osseous structures 
were grossly intact, and the disc spaces were preserved.  
Bone density was within normal limits for the veteran's age, 
and there was no other evidence of osseous or joint 
pathology.  The radiographic impressions were those of 
postural changes as noted, and lumbosacral transition 
segment.  

During the course of VA outpatient treatment in early 
September 1997, the veteran complained of having a "shooting-
type pain," resembling an electric shock, extending down both 
of his legs on those occasions when he would bend, lift, or 
sit for long periods.  According to the veteran, he 
experienced increasing pain during or near the end of his 
workshift, at which time he was standing.  

On examination, there was no evidence of tenderness of the 
lumbosacral spine.  The range of motion measurements showed 
flexion to 60 degrees, with backward extension to 15 degrees.  

In early August 1998, a VA neurologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's records were available and had been reviewed.  

According to the veteran, he had experienced pain each time 
he bent over for the past several years.  This "aching" was 
reportedly worse in the morning, though "heat and ice" had 
helped.  Reportedly, coughing or sneezing could aggravate the 
veteran's back.  While in 1993, his right thigh was 
"definitely numb," this had disappeared.  According to the 
veteran, his greatest problem currently consisted of pain 
with prolonged sitting which was unrelated to the weather.  

On examination, the veteran could walk on his toes and heels.  
The Romberg test was normal, and the veteran could both jog 
and squat easily.  The strength in the veteran's quadriceps, 
and in the anterior tibials and hamstrings, was good.  His 
reflexes in the knee and ankle were symmetrical and active, 
and the Babinski sign was absent.  Superficial sensation, 
trace figures, and vibration in all four of the veteran's 
extremities were normal, and joint sense in the lower 
extremities was good.  

The pertinent diagnosis was that of backache with a history 
of right thigh dysesthesia in 1993.  Noted at the time of 
examination was that the veteran's pain and prior sensory 
disturbance might have been the result of lower vertebral 
disc disease, though he was "neurologically negative" at the 
present time.  

On subsequent VA neurologic examination in November 2000, the 
veteran stated that his low back-related problems were 
similar to those of two years earlier.  The veteran stated 
that he had never undergone surgery, though he had used a 
variety of massage therapies.  

When questioned, the veteran described bilateral pain in his 
lower back, which was somewhat worse on the right.  According 
to the veteran, he was able to walk one mile with his father 
each morning and worked at his computer most of the day, 
either in a sitting or standing position.  When further 
questioned, the veteran commented that he took Relafen or 
Advil, and that he had lost 50 pounds over the past two 
years.  

On examination, the veteran was noted to be able to walk on 
his toes and heels.  The Romberg test was normal, and the 
veteran could jog, bend, and squat.  The strength in the 
veteran's quadriceps, and in the anterior tibial hamstrings, 
gastrocs, and peroneal muscles was all good.  His reflexes 
were active and symmetrical for each knee, though ankle jerks 
were perhaps slightly increased.  

At the time of the VA examination, the veteran's Babinski 
sign was absent.  Superficial sensation, trace figures, and 
vibration were normal in all four extremities, as was joint 
sense in the veteran's feet.  The pertinent diagnosis was 
that of backache from mild lumbar disc disease, with a 
neurologic examination showing limitation of extension of 
each knee to approximately 70 degrees, though with no 
sensory, reflex, or motor loss.  

On VA orthopedic examination, likewise conducted in November 
2000, it was noted that the veteran's claims folder was 
available and had been reviewed.  When questioned, the 
veteran stated that, since the time of a prior evaluation 
three years earlier, his symptoms had "in several ways" 
increased in intensity and frequency, in particular, as 
regards pain in his back, and a radiation of pain.  

According to the veteran, the locus of his pain was in the 
midportion of the lumbar area of his back, extending to the 
upper lumbar vertebra, but most severe in the right and left 
paralumbar area approaching his buttocks.  When questioned, 
the veteran commented that his pain was "deep" and associated 
with stiffness.  The veteran's pain was reportedly best 
relieved by a change of position from sitting to standing, or 
from standing to sitting.  

According to the veteran, he was unable to lie down on his 
stomach, though he sometimes could rest on his back or on his 
side.  While noting a "tired feeling," the veteran did not 
complain of weakness of his back.  When further questioned, 
the veteran described spasms in the muscles of his lower 
back, on occasion, extending to his thigh.  Reportedly, this 
was on the lateral side, though, according to the veteran, he 
experienced no difficulty in feeling touch.  

On occasion, the veteran reportedly had "a numb feeling" 
toward his right foot, though this had not persisted.  The 
veteran described what he would call "flares" every two 
months for the past year, on which occasion he would 
experience "painful spasms" in his back, necessitating his 
staying away from work, or greatly reducing his activity 
level around the house.  

According to the veteran, he suffered from increased trouble 
sleeping at night and would wake up once, or sometimes twice, 
in order to change position.  The veteran stated that he 
tried to walk up to a mile daily and believed that this had 
been helpful in maintaining strength in his back.  Current 
treatment included massage therapy, which was "temporarily 
helpful," as well as medication.  

On examination, the veteran exhibited a normal but careful 
gait.  During the course of the interview, the veteran was 
allowed to stand or sit, both of which he did.  The veteran 
exhibited a well-formed back, with no tenderness over the 
spinal cord itself, or over the vertebral column, though 
there was some preserved curvature of the cervical and lumbar 
spines.  

At the time of examination, the veteran's paralumbar muscles 
were "tight and tense," more so on the right than the left, 
though with no tenderness in the area of the buttocks or 
hips.  The veteran was quite cooperative with range of motion 
studies, though, during the course of those studies, certain 
symptoms were elicited.  

The veteran was noted to display forward flexion to 
60 degrees, though with pain beginning at 30 degrees.  Left 
lateral flexion was to 30 degrees, as was right lateral 
flexion, but with pain beginning at 10 degrees.  On lumbar 
rotation to the right, the veteran complained of pain at 
10 degrees, though he continued to 15 degrees.  Left lumbar 
rotation was to 20 degrees, and was performed with more 
comfort.  Tests of straight leg raising were painful at 
60 degrees on the right, and were not painful on the left.  

At the time of examination, the veteran was believed to have 
equal strength in his right and left lower extremities.  
Equal reflexes were retained, and there was no evidence of 
any objective sensory deficit.  The pertinent diagnosis was 
that of lumbar intervertebral degenerative disc disease, with 
frequent pain and radiculopathy resulting in reduced function 
and motion secondary to pain.  


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected herniated nucleus pulposus of the 
lumbosacral spine.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the case at hand, service connection and an initial 
10 percent evaluation for herniated nucleus pulposus with 
chronic low back pain were made effective September 20, 1996, 
the date following the veteran's discharge from service.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

In the present case, in a decision of August 1997, a VA 
Hearing Officer increased the veteran's previous 10 percent 
evaluation for his service-connected low back disorder to 
20 percent, once again effective on September 20, 1996, the 
date following the veteran's discharge from service.  

A VA orthopedic examination of record at that time showed 
that, while the veteran held himself in a somewhat stiff 
manner, his gait was normal, and he could easily lift himself 
onto the examination table.  On palpation, there was no 
tenderness over the veteran's lumbar paravertebral 
musculature, or directly over the spinal cord.  While he 
himself was somewhat tense, the veteran's paralumbar muscles 
were relaxed.  All reflexes, including ankle jerks, were 
intact.  

On VA neurologic examination in August 1998, the veteran 
could walk on his toes and heels, and both jog and squat in 
an easy fashion.  Strength of the veteran's quadriceps, and 
of the anterior tibials and hamstrings was good, and there 
was no evidence of fasciculations or atrophy.  Reflexes at 
the knee and ankle were symmetrical and active, with 
sensation, trace figures, and vibration within normal limits.  
Noted at the time of examination was that the veteran was 
"neurologically negative."  

The Board observes that, on more recent VA neurologic 
examination in November 2000, the veteran stated that his 
symptoms were similar to those of two years earlier.  On 
physical examination, the veteran could walk on both his toes 
and heels, as well as jog, bend, and squat.  Strength in the 
quadriceps, the anterior tibial hamstrings, the gastrocs, and 
the peroneal muscles was good, and ankle jerks were only 
slightly increased.  

On recent VA orthopedic examination, conducted in November 
2000, the veteran complained of having increasing pain in his 
lower back.  That examination, however, described the 
paralumbar musculature as being somewhat "tight and tense."  
While accompanied by some pain, his forward flexion was 
actually performed only to 60 degrees.  Significantly, the 
examiner noted that the pain began at the 30 degrees level.  

The Board observes that the 20 percent evaluation currently 
in effect contemplates the presence of moderate 
intervertebral disc syndrome with recurring attacks or a 
moderate limitation of motion of the lumbar segment of the 
spine.  

An increased, which is to say, 40 percent evaluation, would 
require demonstrated evidence of severe intervertebral disc 
syndrome, with recurring attacks and only intermittent relief 
or severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, including Diagnostic Codes 5292, 5293 
(2000).  

The Board acknowledges that it is the intent of the Schedule 
for Rating Disabilities to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.45, 4.59 (2001).  This is to say that, even 
absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(2001).  

In the present case, the Board finds, given the demonstrated 
pain associated with the veteran's service-connected low back 
disorder, that the disability picture is shown to more nearly 
approximate that consistent with severe functional limitation 
due to pain.  This would be consistent with the noted pain 
beginning at 30 degrees of flexion.  

Given the veteran's ongoing complaints and evidence of low 
back pain, the Board finds that this level of disablement has 
likely existed since the time of service.  Under such 
circumstances, the 40 percent rating is warranted for the 
service-connected low back disability, effective on September 
20, 1996.  

It is pertinent to note in this regard that the medical 
evidence does not establish that the veteran is experiencing 
manifestations that would equate with pronounced 
intervertebral disc syndrome.  Thus, a rating higher than the 
now assigned 40 percent is not for application at this time.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to his claim.  To that end, the veteran has 
been scheduled for a number of VA examinations.  

Moreover, in correspondence of March 2001, the veteran was 
informed of the VA's obligations under the new Act, and given 
the opportunity to provide information necessary to obtain 
any evidence which had not already been procured.  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  



ORDER

An increased rating of 40 percent for the service-connected 
herniated nucleus pulposus of the lumbosacral spine with 
chronic low back pain is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

